DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been canceled. Therefore, claims 15-30 are currently pending in this application. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.
Information Disclosure Statement

	Applicant’s Information Disclosure Statement, filed on November 29, 2021 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Andrew S. Chipouras, on September 13, 2011
The application has been amended as follows: 
Please replace claim 21, with the following: 
1.    ---- Claim 21 (New) A method of treating cancer in a subject, the cancer chosen from melanoma, breast cancer, colorectal cancer, non-small cell lung cancer, acute myeloid leukemia, and pancreatic cancer, said method comprising administering to a subject in need of the treatment a therapeutically effective amount of a hemifumarate salt of (S)-[3,4-difluoro-2-(2-fluoro-4-iodophenylamino)phenyl] [3-hydroxy-3- (piperidin-2-yl) azetidin-1-yl]-methanone having the formula: 
    PNG
    media_image1.png
    194
    413
    media_image1.png
    Greyscale
. -----
2. Please delete, claim 22. 
3.  In claim 23, line 1, please, delete “claim 22” and insert --- claim 21---

Reasons for Allowance

The remarks filed on June 11, 2021 were fully considered and entered into the application.  In regards to obviousness-type double patenting rejection of claims 15-30 over claims 1 and 6 of U.S. Patent No. 10,590,102, the rejection is withdrawn because . The terminal disclaimers filed on June 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the aforementioned patent has been reviewed and is accepted.  
Therefore, claims 15-21 and 23-30 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.


/Kamal A Saeed/
Primary Examiner, Art Unit 1626